Motion referred to the court that rendered the decision. Present— Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ. Motion to amend remittitur denied. On the court’s own motion, the decision herein handed down on March 26, 1951 {ante, p. 717), is amended by inserting the word “printing” before the word “disbursements,” so that the prevailing party will be entitled to recover only the printing disbursements. An order will be entered accordingly. Present — Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ.